Citation Nr: 1309242	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  11-03 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an increased rating greater than 10 percent for right knee, chondromalacia patella, degenerative arthritis, and torn meniscus.

2.  Entitlement to an increased rating greater than 10 percent for left knee, chondromalacia patella, degenerative arthritis, and torn meniscus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from September 1980 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied entitlement to an increased rating for the Veteran's service-connected knee disabilities.  

The Veteran had a hearing before the undersigned in May 2012.  A transcript of the proceeding has been reviewed and associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA electronic claims file to ensure a total review of the evidence.

The Board notes that during his May 2012 Board hearing the Veteran and his representative made several potentially contradictory statements with respect to the basis for the Veteran's current unemployment status.  On multiple occasions, the Veteran stated that he was unable to work as a truck driver due to his service-connected knee disabilities.  By contrast, the Veteran's representative indicated that his questions were not an attempt to raise the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  The Board is cognizant of the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  However, in light of the potentially contradictory statements regarding whether the issue of TDIU actually was being raised by the Veteran and his representative, the matter is referred to the AOJ for appropriate action.  
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran alleges his service-connected right and left knee disabilities warrant higher ratings.  Having reviewed the claims file, the Board finds that additional development is necessary prior to the adjudication of these claims.

During his May 2012 Board hearing, the Veteran testified credibly that his bilateral knee problems had increased in severity since the most recent May 2010 VA examination.  The Veteran testified as to increased or continuing problems with instability, prolonged weight bearing, decreased lower extremity muscle strength, giving way, swelling, and difficulty with steps and inclines, among other problems.  The Board does note in particular that the May 2010 VA examination report indicated that the Veteran had "moderate" flare-ups of pain that occurred weekly.  During the May 2012 Board hearing, by contrast, the Veteran testified to daily flare-ups of pain that he described as 10 out of 10.  Thus, there is evidence of a worsening condition since the last VA examination of record.

The Court has held that a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the Veteran's contentions, the claim must be remanded in order to afford the Veteran a VA examination to determine the current severity of his bilateral knee disabilities. 

In addition, the Veteran testified to receiving on-going, regular treatment for his knees through VA facilities.  The most recent VA treatment records in the claims file date to May 2010.  Efforts must be made to obtain VA treatment records from that point to the present.
Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA clinical records from May 2010 to the present.  

2.  After the above evidence is obtained, to the extent available, schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his bilateral service-connected knee disabilities.  The complete claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  Attention is invited to the Veteran's credible hearing testimony describing the effects and symptoms of his service-connected knee disabilities.

All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  For range of motion testing, the examiner is specifically asked to note where in the range pain on motion begins.  If instability or recurrent subluxation is objectively found, it must be so noted.  A discussion of the cause of the Veteran's reported falling, and the knees "giving way" should be included.  Functional loss (e.g., weakness, incoordination, and excess fatigability) must also be discussed.  

3.  Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet.App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



